 PANTRY RESTAURANT
 243
The Pantry Restaurant 
and Hotel Employees and 
Restaurant Employees Union, Local 360, affili-
ated with Hotel Employees and Restaurant Em-
ployees International Union, AFLŒCIO, CLC. 
Case 19ŒCAŒ28663
 February 19, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND WALSH The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the complaint.
1Upon a charge and an amended charge filed by the Un-
ion on May 15 and July 22, 2003, respectively, the Gen-
eral Counsel issued a complaint on August 26, 2003, 

against The Pantry Restaurant
, the Respondent, alleging 
that it had violated Section 8(a)(5) and (1) of the Act.  

Copies of the charge and th
e complaint were properly 
served on the Respondent.  Following receipt of a 1-
week extension of time to file an answer, on September 
16, 2003, the Respondent faxed a letter to the General 

Counsel, including a copy of its 2002 tax return and a 
contract proposal that the Respondent had sent the Union 
in 2002. 
On October 16, 2003, the General Counsel filed a Mo-
tion for Default Judgment, with exhibits attached.  The 
General Counsel asserts, am
ong other things, that the 
Respondent™s September 16 submission did not consti-
tute a proper answer to the complaint under Section 
102.20 of the Board™s Rules and Regulations because it 

neither specifically admitted, denied, or explained each 
of the facts alleged in the complaint, nor addressed any 
of the factual or legal allegations of the complaint.  On 
October 20, 2003, the Board issued an order transferring 
the proceeding to the Board 
and a Notice to Show Cause 
as to why the motion should not be granted.  The Re-
spondent filed no response.  The allegations in the mo-
tion are, therefore, undisputed. 
The Board has delegated its 
authority in this proceed-ing to a three-member panel. 
Ruling on Motion for Summary Judgment 
The complaint alleges that the Respondent and the Un-
ion had a collective-bargaini
ng agreement effective July 
1, 1996, through July 1, 1999, or alternatively July 1, 

1996, through January 1, 2001, covering unit employees. 
Further, paragraphs 6 and 7 of the complaint allege that: 
                                                          
 1 Inasmuch as, for the reasons set 
forth below, we find that the Re-
spondent did file an answer, we construe the General Counsel™s motion 
as a motion for summary judgment.  
6 (a) Since approximately January 22, 2003, and 
continuing to date, the Employer has ceased paying, 
and has been refusing to pay, the holiday pay benefit 

to Unit employees when they work on holidays. 
(b) Since approximately January 22, 2003, and 
continuing to date, the Employer has ceased paying, 

and has been refusing to pay, the vacation pay bene-
fit to Unit employees. 
(c) The subjects set forth in paragraphs 6(a) and 
6(b) relate to wages, hours, and other terms and con-

ditions of employment of the Unit and are manda-
tory subjects for the purposes of collective bargain-
ing. 
(d) Respondent engaged in the conduct described 
above in paragraphs 6(a) and 6(b) without prior no-

tice to the Union and without affording the Union an 
opportunity to bargain with Respondent with respect 

to this conduct and/or the effects of this conduct. 
7 By the acts described above in paragraph 6, Re-
spondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section 
8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
 On September 5, 2003, the Respondent faxed a letter 
to the General Counsel requesting an extension of time in 

which to file an answer.  The General Counsel granted 
the Respondent a 1-week extension of time to file an 
answer.  On September 16, 2003, the Respondent faxed a 

letter to the General Counsel, including a copy of its 
2002 tax return and a contract proposal that the Respon-
dent had sent the Union in 2002.  The letter in pertinent 
part stated:  According to this information the contract should 
have been expired. 
Please review the income statement, and notice 
this case if not dismissed could result in a large loss 

of revenue for the city, state, and federal govern-
ment, as well as adding to the un-employment rate in 

Cowlitz County.  
 The Respondent is apparently representing itself pro 
se.  In determining whether to grant Motions for Sum-
mary Judgment, the Board has, as a general matter, 
shown leniency to respondents who proceed without 

benefit of counsel.  
Kenco Electric & Signs,
 325 NLRB 
1118 (1998).  Thus, the Bo
ard will generally not pre-
clude determination on the merits of the complaint if it 

finds that a pro se responde
nt has filed a timely answer, 
which can reasonably be construed as denying the sub-
341 NLRB No. 30 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 244 
stance of the complaint allegations.  
Harborview Electric 
Construction Co.,
 315 NLRB 301 (1994).  
The complaint alleges that the Respondent unilaterally 
ceased paying holiday and vacation pay.  The Respon-
dent™s letter does not contest any of the factual allega-
tions of the complaint.  However, it raises the defense 
that its contract with the Union had expired.  It also 

raises as a defense the asserted fact that the findings of 
violations could result in unemployment of unit employ-
ees.  We, therefore, find th
at the Respondent™s letter can 
be reasonably be construed as a proper answer under the 
Board™s Rules and Regulations.  However, the Respon-
dent™s statements are legally insufficient to rebut the al-
legations of the complaint and do not otherwise raise any 
material issue of fact or law that would warrant a hearing 
in this case. 
The Respondent raises the de
fense that the contract has 
expired.  As the complaint alleges, however, the failure 

to make holiday and vacation payments without bargain-
ing to impasse is a unilateral change in a mandatory sub-
ject of bargaining.
2  The Board has long held that terms 
and conditions of employment (like those involved here) 
established in a collective-ba
rgaining agreement survive 
expiration of the contract and cannot be changed by the 
employer without first bargaining to impasse with the 
union.  
NLRB v. Katz,
 369 U.S. 736 (1962); 
Hen House 
Market No. 3, 175 NLRB 596, 602 (1969), enfd. 428 
F.2d 133 (8th Cir. 1970) (unilateral change in contractu-

ally provided health benefit plan after contract expiration 
violates Section 8(a)(5)).  
With respect to the other affirmative defense that un-
employment will result if the case is not dismissed, we 

conclude that the possibility of unemployment is not a 
valid defense to the 8(a)(5) allegations in this case.  Fur-
ther, even if we construe the defense as an inability to 

pay, it would not be a valid defense.  It is well estab-
lished that financial inability to pay is not a defense to a 
charge that the Employer violated Section 8(a)(5) of the 

Act.  Convergence Communications, Inc.,
 339 NLRB 
No. 56 (2003).  Consequently the reasons proffered by 

the Respondent for unilaterally ceasing to make the pay-
ments are legally insufficient answers to the complaint™s 
allegations in paragraphs 6 and 7. 
Therefore, we grant summary judgment in favor of the 
General Counsel.  Accordingly, we conclude that the 

Respondent violated Section 
8(a)(5) and (1) of the Act 
by ceasing to pay holiday a
nd vacation pay without af-
fording the Union an opportunity to bargain about these 
                                                          
 2 Complaint par. 5 alleges that the collective-bargaining agreement 
had expired. 
changes and the effects of these changes as alleged in the 
complaint. 
FINDINGS OF 
FACT I. JURISDICTION
 The Respondent, a corporation, with an office and 
place of business in Longview, Washington, is engaged 

in the business of operating a restaurant.  During the 12-

month period preceding issuance of the complaint, the 
Respondent in the course and conduct of its business 
operations had gross sales of goods and services valued 

in excess of $500,000.  During this same period, the Re-
spondent purchased and delivered to its facilities within 
the State of Washington, goods and materials valued in 
excess of $5000 directly from
 sources outside the State 
of Washington. 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act.  We further find that Hotel Employees and 

Restaurant Employees Union, Local 360, affiliated with 
Hotel Employees and Restaurant Employees Interna-
tional Union, AFLŒCIO, CLC (the Union) is a labor or-

ganization within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 At all material times, Stephen Long held the position 
of the Respondent™s president and owner, and has been a 
supervisor of the Respondent within the meaning of Sec-
tion 2(11) of the Act and is an agent acting on behalf of 

the Respondent within the meaning of Section 2(13) of 
the Act. 
The employees of the Respondent, as described in the 
collective-bargaining agreemen
t between the Respondent 
and the Union effective by its terms from July 1, 1996, 
through July 1, 1999, constitute a unit appropriate for the 
purposes of collective bargai
ning within the meaning of 
Section 9(b) of the Act.  A
lternatively, the employees of 
the Respondent, as described in the collective-bargaining 

agreement between the Respondent and the Union effec-
tive by its terms from July 1, 1996, through January 1, 

2001, constitute a unit appropriate for the purposes of 
collective bargaining within th
e meaning of Section 9(b) 
of the Act. 
At all material times, the Union has been the exclusive 
collective-bargaining representative of the unit based on 
Section 9(a) of the Act.  
The Respondent and the Union 
were parties to successive collective-bargaining agree-
ments, the most recent of which was effective from July 
1, 1996, through July 1, 1999, or alternatively July 1, 

1996, through January 1, 2001. 
Since approximately January 22, 2003, and continuing 
to date, the Employer has ceased paying, and has been 

refusing to pay, the holiday benefit to unit employees 
  PANTRY RESTAURANT
 245
when they work on holidays.
  Also, since approximately 
January 22, 2003, and continuing to date, the Employer 
has ceased paying, and has been refusing to pay, the va-
cation pay benefit to unit employees.  The holiday bene-

fit and vacation pay relate to wages, hours, and other 
terms and conditions of employment of unit employees 
and are mandatory subjects fo
r the purposes of collective 

bargaining.  The Respondent ceased paying holiday and 
vacation pay to unit employees without prior notice to 
the Union and without affording the Union an opportu-
nity to bargain with the Respondent with respect to these 
changes and/or the effects of th
ese changes.  We find that 
by the conduct described above the Respondent has 

failed and refused to bargain collectively and in good 
faith with the Union as the exclusive collective-

bargaining representative of its employees in violation of 
Section 8(a)(5) and (1) of the Act. 
CONCLUSION OF 
LAW By unilaterally ceasing to pay holiday and vacation 
pay to unit employees, the Respondent has committed 
unfair labor practices aff
ecting commerce within the 
meaning of Section 2(6) and (7) of the Act. 
THE REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act. 
Having found that the Resp
ondent unlawfully ceased 
to pay holiday and vacation pay to bargaining unit em-

ployees, the Respondent is ordered to restore the status 

quo that existed just prior to its unlawful change, and to 
make the unit employees whole for any losses they may 
have suffered as a result of the Respondent™s unlawful 
failure to pay them holiday and vacation pay, computed 
as prescribed in 
Ogle Protection Service,
 183 NLRB 682 
(1970), with interest as computed in 
New Horizons for 
the Retarded,
 283 NLRB 1173 (1987). 
ORDER The National Labor Relations Board orders the Re-
spondent, The Pantry Restaurant, Longview, Washing-

ton, its officers, agents, successors, and assigns, shall  
1. Cease and desist from 
(a) Refusing to bargain collectively with the Union as 
the collective-bargaining repr
esentative of the unit, by 
failing and refusing to make holiday and vacation pay-
ments. The appropriate unit is employees, as described in 
the collective-bargaining agreement between the Union 

and the Respondent, which was effective by its terms 
from July 1, 1996, through July 1, 1996, or, alternatively, 
through July 1, 2001. 
(b) Unilaterally ceasing to pay holiday and vacation 
pay to its unit employees without first notifying the Un-
ion and affording it an opportunity to bargain about these 
changes and the effects of these changes. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Restore the status quo that existed just prior to its 
unilaterally ceasing to pay holiday and vacation pay on 
January 22, 2003, until the Respondent bargains with the 
Union in good faith to an agreement or to an impasse. 
(b) Make whole unit employees by paying them the 
holiday and vacation pay due them since January 22, 

2003, with interest. 
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 

under the terms of this Order. 
(d) Within 14 days after service by the Region, post at 
its facility in Longview, Washington, copies of the at-

tached notice marked ﬁAppendix.ﬂ
3  Copies of the no-
tice, on forms provided by the Regional Director for Re-

gion 19, after being signed by the Respondent™s author-

ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-

tered, defaced, or covered by any other material.  In the 
event that during the pendenc
y of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at
 any time since January 22, 
2003. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 246 
testing to the steps that the Respondent has taken to 
comply.  
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT refuse to bargain collectively with Hotel 
Employees and Restaurant Employees Union, Local 360, 

affiliated with Hotel Employees and Restaurant Employ-
ees International Union, AFLŒCIO, CLC (the Union) as 
the exclusive bargaining repr
esentative of the unit, by 
failing and refusing to make holiday and vacation pay-

ments. The appropriate unit is our employees, as de-
scribed in the collective-bargaining agreement between 

the Union and us, which was effective by its terms from 
July 1, 1996, through July 1, 1996, or, alternatively, 
through July 1, 2001. 
WE WILL NOT unilaterally cease to pay holiday pay and 
vacation pay to our bargaining unit employees without 

first notifying the Union and affording it an opportunity 

to bargain about the changes and the effects of the 
changes. 
WE WILL NOT in like or related 
manner interfere with, 
restrain or coerce you in the exercise of the rights set 
forth above. 
WE WILL restore the status quo that existed just prior to 
our unilaterally ceasing to pay holiday pay and vacation 

pay on January 22, 2003, until we have bargained with 

the Union in good faith to an agreement or to an impasse. 
WE WILL make whole our unit employees by paying 
them holiday pay and vacatio
n pay due them since Janu-
ary 22, 2003, with interest. 
 THE PANTRY RESTAURANT   